DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over Belloni et al. (US 10,141,126) in view of JP-H02-29161 (cited in the IDS of 6/13/2019).  
Belloni discloses an electrical connection assembly in an electrical switchgear comprising: a circuit breaker (3) movable between a disconnected, withdrawn, position (Fig. 5a) and a connected, service, position (Fig. 5b), wherein the circuit breaker comprises, for each phase, a first connection terminal (at 2, 3) couplable to/uncouplable from a corresponding second, stationary, connection terminal (at 6, 5) of the switchgear; a first contact element (2) electrically and mechanically connected to the first connection terminal of the circuit breaker (3), a second contact element (6) electrically and mechanically connected to the second, stationary, connection terminal of the switchgear (5), and a third, intermediate, contact element (1) including a cylindrical hollow cavity, is made of a conductive material, and the third, intermediate, contact element is electrically and mechanically connected with one of the first and second contact elements and that is electrically and mechanically couplable to/uncouplable from the other of the first and second wherein the first and second contact elements respectively forms a first (2, 1) and a second (6, 1) contact pair with a portion of the third, intermediate, contact element, each of the first and second contact pairs having a male contact element (2/6) and a female contact element (at opposite side of 1) having a hollow cavity into which the male element is insertable; the cylindrical elongated sleeve configure to bend to an incline orientation relative to tits longitudinal axis in response to misalignment between the first and second contact elements (intended use).  
Belloni discloses substantially the claim invention except for some of the specific structure of the intermediate contact element.  JP-H02-29161 teaches a connection assembly comprising a third, intermediate contact element (2) that includes a hollow cavity and comprises a single piece elongated sleeve which is made of a conductive material; and sliding contacts (5a, 5b) positioned at the interface between Preliminary AmendmentAtty. Docket No. ABBZG-71Page 2 of 9the male and female contact elements, the external surface of the female contact element having linear and curved portions devoid of any sharp edge and being symmetrical with respect to a central longitudinal axis; wherein the sliding contacts (5a, 5b) are compressible in a direction perpendicular to the longitudinal axis (Figs. 1a and 1b) to compensate for possible increased misalignment between the first and second contact elements (intended use/purpose); wherein the sharp edge comprises angles lower than about 90 degrees (angles shown are 90 degrees or more since corners are rounded.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form use sliding contact, as taught by JP-H02-29161, in order to provide an efficient and reliable connection.  
Regarding claim 2, Belloni discloses wherein the male contact element comprising a cylindrical body and the female contact element comprises a cylindrical hollow cavity into which the cylindrical body is insertable.  
Regarding claim 3, JP-H02-29161 teaches (in Fig. 1a) the hollow cavity of the female contact element comprising one or more slots on its internal surface into which the sliding contacts are positioned.  
Regarding claim 4, JP-H02-29161 teaches (in Fig. 1c) the male contact element comprising one or more slots on its external surface into which the sliding contacts are positioned.  
Regarding claim 5, JP-H02-29161 teaches (in Fig. 1a) for each contact pair the male contact element and/or the female contact elementPreliminary AmendmentAtty. Docket No. ABBZG-71 Page 3 of 9comprising a plurality of slots  into which a corresponding plurality of sliding contacts are positioned.  Duplication of parts would have been obvious to one skilled in the art at the time the invention was effectively filed, in order to double the contact points.  
Regarding claim 7, Belloni teaches that each of the first and second contact elements comprises a cylindrical body insertable in the cylindrical cavity, the first contact pair being formed by the third, intermediate, contact element and the cylindrical body of the first contact element at a first end of the single-piece elongated sleeve, the second contact pair being formed by the third, intermediate, contact element and the cylindrical body of the second contact element at a second end of the single-piece elongated sleeve.  
Regarding claim 8, JP-H02-29161 teaches the third, intermediate, contact element comprising a single-piece elongated cylindrical body, andPreliminary AmendmentAtty. Docket No. ABBZG-71 Page 4 of 9in that each of the first and second contact elements comprises a female contact element having a hollow cavity into which a portion of the single-piece elongated cylindrical body, the first contact pair being formed by the third, intermediate, contact element and the female contact element of the first contact element at a first end of single-piece elongated cylindrical body, the second contact pair being formed by the third, intermediate, contact element and the female contact element of the second contact element at a second end of the single-piece elongated cylindrical body.  
Regarding claim 9, Belloni discloses the third, intermediate, contact element the third, intermediate, contact element being electrically and mechanically connected with the first contact element and being electrically and mechanically couplable to/uncouplable from the second contact element.  
 Regarding claim 12, JP-H02-29161 teaches the sliding contacts being Baumann contact springs or Multi-Contact bands.  
Regarding claim 13, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the external surface of the female element coated with an insulated coating, in order to reduce the temperature rise of the element.  
Regarding claim 14, Belloni, as modified, discloses an electrical switchgear comprising an electrical connection assembly.  
Regarding claim 15, JP-H02-29161 teaches the hollow cavity of the female contact element comprising one or more slots on its internal surface into which the sliding contacts are positioned.  
Regarding claim 16, JP-H02-29161 teaches the male contact element comprising one or more slots on its external surface into which the sliding contacts are positioned.  
Regarding claim 17, JP-H02-29161 teaches that for each contact pair the male contact element and/or the female contact element comprising a plurality of slots into which a corresponding plurality of sliding contacts are positioned.  
Regarding claim 18, JP-H02-29161 teaches the male contact element comprising one or more slots on its external surface into which the sliding contacts are positioned; wherein the third, intermediate, contact element comprises a single-piece elongated body; and wherein the third, intermediate, contact element comprises a single-piece elongated cylindrical body, and in that each of the first and second contact elements comprises a female contact element having a hollow cavity into which a portion of the single-piece elongated cylindrical body, the first contact pair being formed by the third, intermediate, contact element and the female contact element of the first contact element at a first end of single-piece elongated cylindrical body, the second contact pair being formed by the third, intermediate, contact element and the female contact element of the second contact element at a second end of the single-piece elongated cylindrical body.  
Regarding claim 19, JP-H02-29161 teaches the male contact element comprising one or more slots on its external surface into which the sliding contacts are positioned.  
Regarding claim 20, JP-H02-29161 teaches the male contact element comprises a cylindrical body and the female contact element comprises a cylindrical hollow cavity into which the cylindrical body is insertable; and wherein the hollow cavity of the female contact element comprises one or more slots on its internal surface into which the sliding contacts are positioned. 
Regarding claim 21, Belloni discloses the third, intermediate, contact element bent to an inclined orientation relative to its longitudinal axis maintaining a substantially parallel relationship between opposing faces of its inner surface in response to misalignment between said first and second contact elements.  Please note that elements 2 and 6 are fixed, while element 1 is displaceable.  
Regarding claim 22, Belloni discloses electrical contact between said first and second contact elements established and maintained (the resiliency of) by said third, intermediate, contact element being bent to an inclined orientation relative to its longitudinal axis in response to misalignment between said first and second contact elements.  
Regarding claim 23, Belloni discloses electrical separation of said first and second contact elements prevented by (the resiliency of) said third, intermediate, contact element being bent to an inclined orientation relative to its longitudinal axis in response to misalignment between said first and second contact elements.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
In response to Applicant's arguments that Belloni does not discloses the tulip contact assembly configured to bend to an inclined orientation relative to its longitudinal axis, it is first noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  In this case, please note that the structure of Belloni is capable of bending to an incline orientation, as used in its presented environment.  The third, intermediate, contact element structure of Belloni can bend and provide sufficient space/play to accommodate misalignment.  
In response to applicant's arguments against the references individually (that Belloni does not disclose a single piece cylindrical elongated sleeve), please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, please note that Belloni discloses a third, intermediate, contact element (1) including a hollow cavity, made of a conductive material and electrically and mechanically connected to the first and second contact elements.  JP-H02-29161 teaches a third, intermediate, contact element (3) comprising a single-piece elongated sleeve.  
In response to Applicant's arguments that the contact separation problem demonstrate that Belloni’s contact assembly 1 cannot be bent to an inclined orientation because “there would not be need to provide the vibration limiting device 7 since the bent configuration would accommodate misalignment”, please note that while vibration and misalignment are two different things, and one does not preclude the other.  Please note that the tulip-type/gripper-type arrangement of contact element 1 allows for displacement and contact in the event of misalignment.  The fact that applicant may recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
In response to applicant's argument against JP-H02-29161, please note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, JP-H02-29161 is presented to show that a single-piece elongated sleeve is known and structurally equivalent to the sleeve of Belloni.  
In response to Applicant's arguments that JP-H02-29161 does not disclose the external surface of the female contact element having linear and curved portions devoid of any sharp edge, please note that the portion of the female contact element of JP-H02-29161 is rounded.  Please note that round edges result in angles devoid of angles lower than about 90 degrees.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833